


Exhibit 10.8

 

REFINING AGREEMENT NO: RG13/12/1433

 

DATE: December 16, 2013

 

JOHNSON MATTHEY GOLD & SILVER REFINING INC.

 

Principal place of business:

 

4601 West 2100 South

Salt Lake City, Utah

USA 84120

 

(“the Refiner”)

 

agrees to receive from:

 

McEWEN MINING INC.

 

181 Bay Street

Suite 4750

Toronto, ON  M5J 2T3

Canada

 

(“the Customer”)

 

and to refine the material from the Customer’s El Gallo mine in Sinaloa, Mexico
referred to in Clause 1 (“the Material”) at the Refiner’s refinery at Salt Lake
City, Utah, USA (“the Refinery”) and the Customer agrees to deliver the Material
to the Refiner for refining on the terms and conditions of this agreement (“this
Agreement”). The Refiner and the Customer are referred to in this Agreement as a
“Party” or together as the “Parties”.

 

1.              Material and Quality

 

1.1.         “Material” means gold/silver Doré in the form of bars, having the
following approximate assays:

 

Gold                      - approximately 50%; in the range of 45-55%

Silver                  - approximately 50%; in the range of 45-55%

 

1.2.         Each bar shall:

 

(a)                                 weigh no more than 25 kgs; and

 

(b)                                 be suitable for direct melting and sampling.

 

--------------------------------------------------------------------------------


 

1.3.         Customer represents, warrants, and covenants with the Refiner that
the Customer shall have the legal right to deliver the Material to the Refiner
as provided in this Agreement and to receive delivery of the Recoverable Metals
(as defined below) from the Refiner as provided in this Agreement.

 

1.4.         Refiner represents, warrants, and covenants with the Customer that
Refiner shall perform the services required to be performed by Refiner pursuant
to this Agreement (the “Services”) with reasonable skill and care in accordance
with the generally accepted industry standards for refiners providing similar
services.

 

2.              Quantity

 

2.1.         The Customer shall deliver to the Refiner for refining all the
production of Material from the Customer’s El Gallo Mine (the “Mine”), estimated
to be approximately 1,800 ounces of Material, available as one shipment every
two weeks throughout the term of this Agreement.

 

2.2.         Each shipment of Material by the Customer to the Refiner under this
Agreement (“Shipment”) will consist of no less than 1,000 ounces of Material.

 

3.              Delivery

 

The Customer shall deliver the Material to the Refinery, free of all charges on
the Refiner with full all risks insurance covered by the Customer on a door to
door basis.  The Material will be securely packaged and sealed, with the unique
number of each seal detailed on the bar list that accompanies each shipment.
Each bar shall be marked to correspond with the bar list.

 

Each Shipment will have full and complete documentation to permit correct
importation into the United States, including but not limited to a Commercial
Invoice and a detailed bar list. The Commercial Invoice shall include the
following information with respect to the Shipment: (a) the number of Doré bars,
(b) the weight of each Doré bar and of the total Shipment, and (c) the
provisional assay for each Doré bar and the total gold and silver content of the
Shipment.

 

4.              Risk of Loss

 

4.1.         Risk of loss and damage to the Material shall pass from the
Customer to the Refiner upon signature for the Material by the Refiner at the
Refinery.

 

4.2.         In the event of the loss of a Shipment prior to sampling by the
Refiner, the value of such loss shall be based on the weight and assays provided
by the Customer to the Refiner in the Commercial Invoice or bar list included
with the Shipment; provided, however, that if the loss occurs after the Refiner
has weighed the Material upon arrival in accordance with Appendix 1, Refiner’s
weight shall be used.

 

--------------------------------------------------------------------------------


 

4.3.         In the event of the loss of a Shipment after sampling by the
Refiner, the value of such loss shall be based on the average of the assays
conducted by each of the Customer and the Refiner.

 

4.4.         The value of each Shipment for insurance purposes shall be as set
out in the Commercial Invoice or bar list.

 

5.              Weighing, Sampling and Assaying

 

Weighing, sampling and assaying will be carried out in accordance with the
procedures set out in Appendix 1 to this Agreement.

 

6.              Recoverable Metals

 

The Refiner shall recover and credit the Customer with the following percentages
of the final agreed assayed gold and silver contents of refined Material from
each Shipment (“the Recoverable Metals”)

 

Gold

 

99.75% of assayed content

Silver

 

99.00% of assayed content

 

7.              Metal Availability

 

Delivery of the Recoverable gold and silver from each Shipment will be made as
directed by the Customer pursuant to Clause 8 no more than fifteen (15) working
days after receipt of the Material by the Refiner at the Refinery if requested
in Salt Lake City, and no more than fifteen (15) working days after receipt of
the Material by the Refiner at the Refinery if requested in London, subject in
each case to the assay results being within the splitting limits set forth in
Appendix 1 to this Agreement (“the Metal Availability Date”).  If the assay
results are submitted to umpire as set forth in Appendix 1 to this Agreement, an
initial settlement shall be made on the dates specified in this Clause 7 based
on the lower of the two assays, and shall be adjusted based on the umpire’s
results within one (1) working day after receipt of the umpire’s assay results.

 

For the purposes of calculating Metal Availability Dates, the five Business Days
immediately prior to the Refiner’s annual inventory listing date shall be
excluded. The Refiner undertakes to provide the Customer with written notice of
its annual inventory listing date. The Customer may reorganise the timing of
their deliveries to minimise the impact of this period, provided it gives the
Refiner two weeks’ notice of its intent to do so.

 

--------------------------------------------------------------------------------


 

8.              Settlement as Metal Account Credit

 

8.1                                                       Customer shall
instruct the Refiner, in writing prior to receipt of the Shipment concerned, to
deliver the Recoverable Metals on or after the Metal Availability Date in
accordance with the following options:

 

8.1.1                                             Customer may instruct the
Refiner to credit the Recoverable Metals to the Customer’s unallocated metal
account with the Refiner and to await further instructions from the Customer, or

 

8.1.2                                             Customer may instruct the
Refiner to transfer the Recoverable Metals to the unallocated loco Salt Lake
City account of a third party with an account in good standing, or

 

8.1.3                                             Customer may instruct the
Refiner to transfer the Recoverable Metals to the unallocated loco London
account of the Customer with a member of the London Bullion Market Association,
or

 

8.1.4                                             Customer may instruct the
Refiner to transfer the Recoverable Metals to the unallocated loco London
account of a nominated third party held with a member of the London Bullion
Market Association.

 

8.2                                                   In the case of Clauses
8.1.2, 8.1.3 and 8.1.4 above, Customer will have the right, prior to receipt of
the Shipment concerned, to give irrevocable instructions, in writing, to the
Refiner that the Recoverable Metals are to be so transferred and to request the
Refiner to confirm, in writing to the nominated recipient that it is in receipt
of such instructions from the Customer and will act irrevocably in accordance
with them.  For the avoidance of doubt, any such instructions remain subject to
the terms of this Agreement, including Section 9.4 hereof.

 

8.3                                                   Customer will provide
fourteen (14) days written notice, prior to receipt of the Shipment concerned,
to the Refiner to switch locations for the metal credits. In addition, any
changes to the settlement option being used must be notified to the Refiner
prior to receipt of the Shipment concerned.

 

8.4                                                   In the event Customer
elects to sell the payable gold and/or silver contents of the Material to the
Refiner, it may price these with the Refiner on or after the Metal Availability
Date referred to in Clause 7, using a price basis agreed with the Refiner.

 

8.5                                                   Customer may set off or
withhold payment of money due to Refiner until all amounts of money or
Recoverable Metals due from Refiner to Customer have been paid or delivered.
Interest shall accrue on late payments or deliveries at 3% per annum above the
Fed Funds daily rate from time to time from the date of the payment or delivery
was due to the date of payment or delivery (before and after judgment).  Refiner
acknowledges that its business dealings with the Customer constitute a single

 

--------------------------------------------------------------------------------


 

continuous transaction, notwithstanding the issuance of separate purchase
orders, acknowledgments, or similar documents from time to time.

 

9.              Charges

 

The Customer shall pay the Refiner’s charges as follows:

 

9.1.         Treatment:

 

US$0.75 per troy ounce of Material received.

 

9.2.         All charges due to the Refiner in accordance with this Clause 9
shall be invoiced in United States dollars by the Refiner at the time of
delivery of the Recoverable Metals as provided in Clause 7, and shall be payable
by the Customer within fifteen (15) working days of receipt of the Refiner’s
invoice therefore in accordance with the Refiner’s payment instructions.

 

9.3.         The Refiner may setoff or withhold delivery or payment of metal or
money due to Customer until all amounts due from Customer to Refiner have been
paid. Interest shall accrue on late payments at 3% per annum above the Fed Funds
daily rate from time to time from the date of invoice to the date of payment
(before and after judgment).  Customer acknowledges that its business dealings
with Refiner constitute a single continuous transaction, notwithstanding the
issuance of separate purchase orders, acknowledgments, or similar documents from
time to time.

 

10.       Deleterious Elements

 

10.1.                                             The Customer shall notify the
Refiner in advance of delivery if any Material proposed to be sent to the
Refiner contains any of the deleterious elements referred to in this clause. The
Customer shall regularly sample the Doré on site and send such sample to the
Refiner on occasion to check the levels of deleterious elements in the sampled
lot. The Refiner and Customer shall communicate to ensure that each lot has
acceptable levels of deleterious elements before leaving the Mine.

 

10.2.                                             Unless prior written agreement
is given the Refiner may reject any Material containing in excess of the maximum
limits of deleterious elements set out herein (defined, for each element, as the
level just below the level that is “to be agreed prior to shipment”). The
Refiner shall have no liability for such rejection.  The Customer shall, at its
expense, remove any rejected Material from the Refinery.

 

10.3.                                             The Refiner may make
additional charges as set out in Clause 10.4 if the free limit in respect of any
element referred to below is exceeded.  The Refiner will notify the Customer of
such additional charges when the nature and proportion of any such element is
determined. Charges will only be levied on melts that have exceeded these
limits.

 

--------------------------------------------------------------------------------


 

10.4.                                             The elements, ranges, and
related penalty amounts are:

 

Element

 

Range (PPM)

 

Penalty (US$ per ounce net weight received)

 

 

 

 

 

Bismuth

 

0 - less than 50

 

Free

 

 

50 — less than 200

 

0.04

 

 

200 — less than 1,000

 

0.06

 

 

1000 —less than 2,000

 

0.09

 

 

2,000 and above

 

to be agreed prior to shipment

 

 

 

 

 

Mercury

 

0 — less than 200

 

Free

 

 

200 — less than 500

 

0.10

 

 

500 — less than 750

 

0.20

 

 

750 and above

 

to be agreed prior to shipment

 

 

 

 

 

Tellurium

 

0 — less than 1,000

 

Free

 

 

1,000 — less than 5,000

 

0.06

 

 

5,000 and above

 

to be agreed prior to shipment

 

 

 

 

 

Cadmium

 

0 — less than 500

 

Free

 

 

500 — less than 1,000

 

0.06

 

 

1,000 — less than 2,500

 

0.10

 

 

2,500 and above

 

to be agreed prior to shipment

 

 

 

 

 

Tin

 

0 — less than 5,000

 

Free

 

 

5,000 — less than 10,000

 

0.06

 

 

10,000 and above

 

to be agreed prior to shipment

 

 

 

 

 

Arsenic

 

0 — less than 500

 

Free

 

 

500 — less than 1,000

 

0.06

 

 

1,000 — less than 2,500

 

0.10

 

 

2,500 and above

 

to be agreed prior to shipment

 

 

 

 

 

Lead

 

0 — less than 5,000

 

Free

 

 

5,000 — less than 10,000

 

0.06

 

 

10,000 — less than 20,000

 

0.08

 

 

20,000 and above

 

to be agreed prior to shipment

 

 

 

 

 

Selenium

 

0 — less than 10,000

 

Free

 

 

10,000 — less than 20,000

 

0.03

 

 

20,000 — less than 30,000

 

0.06

 

 

30,000 and above

 

to be agreed prior to shipment

 

 

 

 

 

Sulphur

 

0 — less than 10,000

 

Free

 

 

10,000 — less than 30,000

 

0.03

 

 

30,000 — less than 50,000

 

0.06

 

--------------------------------------------------------------------------------


 

 

 

50,000 and above

 

to be agreed prior to shipment

 

 

 

 

 

Nickel

 

0 — less than 10,000

 

Free

 

 

10,000 — less than 20,000

 

0.03

 

 

20,000 and above

 

to be agreed prior to shipment

 

 

 

 

 

Zinc

 

0 — less than 50,000

 

Free

 

 

50,000 — less than 75,000

 

0.03

 

 

75,000 and above

 

to be agreed prior to shipment

 

 

 

 

 

Iron

 

0 — less than 10,000

 

Free

 

 

10,000 — less than 20,000

 

0.03

 

 

20,000 and above

 

to be agreed prior to shipment

 

 

 

 

 

Copper

 

0 — less than 50,000

 

Free

 

 

50,000 — less than 75,000

 

0.03

 

 

75,000 — less than 100,000

 

0.04

 

 

100,000 and above

 

to be agreed prior to shipment

 

On no account can the Refiner accept Material that is radioactive or which
contains Beryllium or is a hazardous waste, which, for purposes of this
Section 10.4, shall be deemed to be contaminated with an unacceptable level of
deleterious elements.  Material that shows any signs of having been quenched in
water to aid cooling may be subject to additional charges and/or rejection for
safety reasons.  The above restrictions are subject to adjustment at Refiner’s
reasonable discretion and Refiner may reject, return and/or quarantine Material
with properties that it deems constitute an exceptional safety or environmental
risk.

 

11.       Indemnities

 

11.1.                                             Customer shall indemnify and
hold harmless Refiner against all actions, proceedings, losses, claims, costs,
damages and/or expenses whatsoever (a “Loss”) in respect of:

 

(a)                                 loss of life, personal injury or damage to
property resulting from the Material containing in excess of the maximum limits
of deleterious elements set forth in Section 10.4 of this Agreement or from any
false or misleading information given or supplied by Customer in connection with
the Services, except to the extent the Loss arises as a direct result of
negligence by Refiner or those in Refiner’s employ.  For the avoidance of doubt,
prior to Refiner’s receipt of the results of its assay for the Material, it
shall not be negligent for Refiner, and Refiner shall be entitled, to rely upon
Customer’s notice (or lack thereof) of the types and amounts of deleterious
elements present in the Shipment;

 

(b)                                 failure by the Customer to comply with any
applicable law or regulation in relation to Material shipped to Refiner by
Customer, except to

 

--------------------------------------------------------------------------------


 

the extent that such Loss arises directly from any action or failure to act of
the Refiner or those in Refiner’s employ.  For the avoidance of doubt, prior to
Refiner’s receipt of the results of its assay for the Material, Refiner shall be
entitled to rely upon Customer’s notice (or lack thereof) of the types and
amounts of deleterious elements present in the Shipment; and

 

(c)                                  Customer’s warranty of ownership of the
Material being untrue in any respect.

 

11.2.                                             Refiner shall indemnify and
hold harmless Customer against all Loss in respect of:

 

(a)                                 loss of life, personal injury or damage to
property resulting from the performance of the Services, except to the extent
the Loss arises as a direct result of negligence by the Customer, those in
Customer’s employ, or those contracted by Customer (other than Refiner); and

 

(b)                                 failure by the Refiner to comply with any
applicable law or regulation in the performance of the Services, except to the
extent that such Loss arises directly from any action or failure to act of the
Customer, those in Customer’s employ, or those contracted by Customer (other
than Refiner).

 

12.       Limitations of Liability

 

12.1.                                             Refiner’s sole obligation in
respect of a claim arising from the fact that the Recoverable Metals content of
any Material has been lost, damaged, destroyed or depleted while the Refiner is
at risk for the Material including, without limitation, where such loss, damage,
destruction or depletion arises as a result of negligence by the Refiner or
theft (a “Lost Metal Claim”) shall be either (at Refiner’s option) (a) to
replace the quantity of Recoverable Metal lost; or (b) to pay to the Customer
monetary compensation in an amount equal to the value of such Recoverable Metals
determined using the market prices on the date of the loss for such Recoverable
Metals. Refiner shall deliver the replacement Recoverable Metals or pay the
monetary compensation no later than two (2) working days after the Metal
Availability Date otherwise applicable to the lost Material.

 

12.2.                                             Neither Refiner nor Customer
shall in any circumstances (whether in contract, tort (including negligence) or
otherwise) be liable to the other for (a) loss of profit (whether direct or
indirect) or for any indirect, special, contingent or consequential damages or
losses (whether for loss of business, loss of contracts, depletion of goodwill,
losses arising from market fluctuations or otherwise) arising out of, or in
connection with, this Agreement or the provision of (or failure or delay in
providing) the Services; or (b) damage to property or persons resulting from the
provision of (or failure or delay in providing) the Services.

 

--------------------------------------------------------------------------------


 

13.       Entire Agreement

 

13.1.                                             This Agreement sets out the
entire agreement between the Parties, supersedes all prior agreements and
understandings and shall not be altered or modified except in writing signed by
the Parties.

 

14.       Term

 

14.1.                                             This Agreement shall be deemed
effective on 1st January, 2014 (the “Effective Date”) and, subject to Clause
14.2, shall remain in effect in respect of all Material delivered to the Refiner
until 31st December 2015.

 

14.2.                                             In the event of a breach that
cannot be resolved by good faith negotiation, this Agreement may be terminated
at any time by either Party, upon giving not less than 90 days prior notice in
writing to the other. The Parties agree that the remedy of termination provided
herein is not exclusive of any other remedy in this Agreement and each remedy
shall be cumulative and shall be in addition to every other remedy in this
Agreement.

 

14.3.                                             The Customer shall not be in
breach of this Agreement if there is any failure of its performance to produce
Material due to low gold and/or silver prices and/or diminished reserves or ore
grades or reduced or ceasing of production for whatsoever reason.

 

14.4.                                             Either Party shall have the
right to terminate this Agreement by giving the other Party not less than five
(5) working days written notice in the event that:

 

(a)                                 a Party fails to perform its obligations
under this Agreement and such failure to perform continues for a period of
thirty (30) days following notice of such failure;

 

(b)                                 a Party ceases or threatens to cease to
carry on business in the ordinary course;

 

(c)                                  a Party admits its inability to pay its
debts generally as they become due or otherwise acknowledges its insolvency; or

 

(d)                                 a Party initiates or has initiated against
it insolvency proceedings.

 

15.       Assignment

 

Neither Party hereto shall have the right to assign their interests in this
Agreement or their rights, duties and obligations hereunder, without the prior
written consent of the other Party, which consent shall not be unreasonably
conditioned or withheld.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

 

--------------------------------------------------------------------------------


 

16.       Definition - Working Day

 

For the purposes of this Agreement, “working day” means any day, which is not a
Saturday, Sunday or a public holiday in the United States of America.

 

17.       Notices

 

17.1.                                             Any notice or other
communication under this Agreement shall be in writing and shall be addressed as
follows:

 

If to the Customer, to:

 

McEwen Mining Inc.

181 Bay Street, Suite 4750

Toronto, ON  M5J 2T3

Attn :                                                                 CFO

Telephone :                                +1 647 258 0395

Facsimile :                                      +1 647 258 0408

 

If to the Refiner, to:

 

Johnson Matthey Gold & Silver Refining Inc.

4601 West 2100 South

Salt Lake City, Utah, 84120, USA

Attn:                                                                    General
Manager

Facsimile:                                         + 1 801 973 7313

 

Copy to:

Johnson Matthey Inc

435 Devon Park Drive

Wayne, Pennsylvania 19087, USA

Attn:                                                                    Vice
President, General Counsel & Secretary

Facsimile:                                         +1 610 971 3022

 

17.2.                                             All notices shall be given
(a) by personal delivery, or (b) by electronic communication, with a
confirmation sent by registered or certified mail return receipt requested, or
(c) by registered or certified mail return receipt requested.

 

17.3.                                             All notices shall be effective
and shall be deemed given (a) if given by personal delivery on the date of
delivery if delivered during normal business hours, and, if not delivered during
normal business hours, on the next business day following delivery, (b) if given
by electronic communication on the next business day following receipt of the
electronic communication, and (c) if given solely by mail on the next business
day after actual receipt.  A Party may change its address by notice given
pursuant to this Clause 17 to the other Party.

 

--------------------------------------------------------------------------------

 

18.       Arbitration

 

18.1.                                             If any dispute, controversy or
claim arises out of or in connection with this Agreement, the Parties shall use
their best efforts to settle it by friendly negotiation before pursuing any
other remedies available to them.

 

18.2.                                             If either Party fails or
refuses to participate in such negotiations or if, in any event, the dispute,
controversy or claim is not resolved to the satisfaction of both Parties within
21 days after it has arisen, any such dispute, controversy or claim shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce, by a single arbitrator appointed in accordance with such rules.

 

18.3.                                             The substantive law of the
Agreement for the purposes of any arbitration shall be the law of the State of
New York, United States of America without giving effect to its principles of
conflict of laws.

 

18.4.                                             The arbitrator shall be
empowered to make orders for interim relief on the application of either Party,
which shall in all cases be final and binding on the Parties. The place of the
arbitration shall be Salt Lake City. The language of the arbitrator shall be
English.

 

19.       Amendment

 

This Agreement may not be amended or modified except by instrument in writing
executed on behalf of each of the Parties hereto.

 

20.       Counterparts

 

This Agreement may be executed in counterparts with the same force and effect as
if the Parties had executed one instrument, and each counterpart will constitute
an original thereof.  This Agreement and counterparts thereof may be delivered
by facsimile and when so delivered will be deemed to be an original.

 

21.       Confidentiality

 

Unless such disclosure is required by law or the applicable rules of a stock
exchange, neither Party hereto will disclose the refining charges or settlement
terms of this Agreement, nor any information that would reveal such terms, nor
any processing arrangements under this Agreement, nor any other information,
data and knowledge  that is specific to this Agreement.

 

22.       Governing Law

 

The substantive law of this Agreement shall be the laws of the State of New
York, United States of America, without regard to its principles of conflict of
laws.  The

 

--------------------------------------------------------------------------------


 

Parties hereby exclude the application of the United Nations Convention in
Agreements for the International Sale of Goods.

 

23.       Independent Contractor

 

Nothing in this Agreement shall be construed to create a partnership, joint
venture, or other business relationship between the Parties. The Refiner is an
independent contractor and will be solely responsible for the performance of its
obligations under this Agreement.

 

24.       Compliance with Law

 

In the performance of their respective obligations under this Agreement, each of
the Refiner and the Customer shall comply with all applicable federal, state,
provincial, municipal, and local laws, regulations, ordinances, orders, rules,
decrees, and amendments thereto, including, but not limited to all such laws,
regulations, ordinances, orders, rules, decrees, and amendments thereto aimed at
reclamation or restoration of property; abatement of pollution; protection of
the environment; protection of wildlife, including endangered species; ensuring
public safety from environmental hazards; protection of cultural or historic
resources; management, storage or control of hazardous materials and dangerous
substances; releases or threatened releases of pollutants, contaminants,
chemicals or industrial, toxic, dangerous or hazardous substances as wastes into
the environment, including without limitation, ambient air, surface water and
groundwater; and all other such laws, regulations, ordinances, orders, rules,
decrees, and amendments thereto relating to the manufacturing, processing,
distribution, use, treatment, storage, disposal, handling or transport of
pollutants, contaminants, chemicals or industrial, toxic, dangerous or hazardous
substances or wastes.

 

25.       Force Majeure

 

Force Majeure means any event beyond Refiner’s or Customer’s reasonable control
which is unforeseen or, if foreseen, unavoidable, arising after this Agreement
comes into force which prevents, hinders or delays the total or partial
performance of the Agreement including without limitation Acts of God, natural
catastrophes, strikes, lockouts, fire, flood, war (declared or not), inability
to obtain utilities, chemicals or raw materials. Neither Party shall be liable
for non-fulfillment of its obligations to the extent such non-fulfillment is due
to a Force Majeure event provided the affected Party notifies the other in
writing as soon as reasonably practicable after becoming aware of the same and,
in any event, within 10 days. If either Party declares a Force Majeure event,
the Parties shall negotiate in good faith to extend or modify the performance of
the obligations of the Party affected by the event of Force Majeure as
appropriate. The affected Party must notify the other Party in writing of the
cessation of the Force Majeure event as soon as reasonably practicable after
becoming aware of the same and, in any event, within 10 days. If a Force Majeure
event lasts for 30

 

--------------------------------------------------------------------------------


 

days or more from the date of the first notice, the unaffected Party may, if no
other agreement is reached and without prejudice to any rights or obligations
already accrued to either Party, terminate the Agreement immediately by written
notice to the other Party.  If a Force Majeure event affects the Refinery, the
Refiner shall not be obligated to allocate its provision of Services to Customer
on a pro rata basis; provided, however, that to the extent that the Refiner is
unable or determines not to refine the Customer’s Material, the Customer shall
be entitled to deliver the Material to other refiners or refineries for refining
without liability to the Refiner.

 

26.       General

 

26.1.                                            Headings are for convenience of
reference and do not affect the interpretation of this Agreement.

 

26.2.                                             If any provision of this
Agreement shall be or become illegal or unenforceable in whole or in part for
any reason whatsoever, the remaining provisions shall nevertheless be deemed
valid, binding and subsisting.

 

26.3.                                             The waiver by either Party of
any breach of a provision of this Agreement shall not prevent the subsequent
enforcement of that provision or be deemed a waiver of any subsequent breach of
that or another provision.

 

26.4.                                             There are no third party
beneficiaries of this Agreement.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date, regardless of
the date signed.

 

For:

Johnson Matthey Gold & Silver Refining Inc.

 

Precious Metal Products Division

 

 

 

/s/ Grant Angwin

January 6, 2014

 

 

 

Date:

 

 

 

 

 

 

Commercial Director

 

Title:

 

 

 

 

 

For:

McEwen Mining Inc

 

 

 

 

 

 

 

 

/s/ Perry Ing

December 18, 2013

 

 

 

Date:

 

 

 

 

 

Chief Financial Officer

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nils Engelstad

December 18, 2013

Witnessed by:

 

 

Date:

 

 

 

 

 

VP General Counsel & Secretary

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix 1

 

WEIGHING AND SAMPLING PROCEDURE FOR

 GOLD AND SILVER DORÉ

 

1,                                                                                     
General

 

Weighing and sampling will be carried out at Johnson Matthey Inc., Salt Lake
City, USA works.  The sampling will be final for all contractual purposes.

 

The Customer has the right to be represented at these operations at its own
expense, either by use of an agreed independent representative company or an
employee of the Customer.

 

2.                                                                                     
Weighing

 

2.1                               On arrival of the Material, visual inspection
of the seals will take place and the gross weight of the Material and packing
will be determined and compared with the advised gross weight.  Any difference
in excess of 1% (one percent) of the gross weight as stated in the Commercial
Invoice between the gross weight as stated in the Commercial Invoice and the
gross weight determined by the Refiner, or the detection of damaged packaging,
will be reported to the Customer or its representative immediately.

 

In the case of a representative not being present, the Material will be placed
in a secure vault pending arrival of the representative, or a decision to
proceed or otherwise, in writing, from the Customer.

 

2.2                               The net weight of the Material shall be
determined by removing the Material from the packing and individually weighing
each Dore bar on a Class II balance having a tolerance of +/-1 (one) gram.

 

In the case of a difference greater than 0.2% of the net weight of any Dore bar
as stated in the Commercial Invoice between the net weight of such Dore bar as
stated in the Commercial Invoice and as determined by the Refiner, such Dore bar
will be held in a secure vault pending advice from the Customer to proceed or
otherwise, in writing.

 

3.                                      Melting

 

3.1                               Melts of up to 3,000 ounces troy will be
covered with charcoal/borax to prevent oxidation and raised to a temperature of
100oC above the melt point of the material.

 

--------------------------------------------------------------------------------


 

3.2                               When the melt is completely molten and has
been allowed to stir vigorously by the induced current, the flux cover will be
removed and reserved.

 

3.3                               Pin samples will be taken from the molten
mass, by use of a vacuum tube, as follows:

 

2                                         samples for the Refiner to analyse,

2                                         samples to be held by the Refiner in
case of a reserve analysis or recourse to an independent third party, and

1                                         sample for the Customer or its
representative.

 

3.4                               The agreed net weight will be arrived at by
adding the weight of the after melt bars together with any samples retained by
the Refiner.  This will be the final after melt weight.  Any samples that the
Customer or its representative takes will not constitute payable settlement
weight.

 

4.                                                                                     
Slag Sampling

 

The slags and pot scrapings will be remelted and any grain bars produced during
this operation will be weighed and added to the final after melt weight.  Any
grain bars weighing in excess of 5 troy ounces will be assayed separately.  All
slags will be kept until agreement of assays and then disposed of.

 

5.                                                                                     
Assaying and Settlement Procedure

 

Assaying will be by the classical fire assay method.

 

5.1                               The Refiner and the Customer will exchange
assays by registered mail, on a date agreed in advance.  The day after the date
on which the Parties have agreed to make the exchange, the Refiner and the
Customer will exchange said assays by e-mail, telephone or fax.

 

The splitting limit for gold shall be 0.05%

 

The splitting limit for silver shall be 0.20%.

 

If the assay results exchanged are within the splitting limits described, the
arithmetic mean of the results will be the settlement assay

 

If the exchange assays are outside the splitting limits and agreement cannot be
reached, either Party may request umpire analysis by one of the independent
assayers listed in Appendix 2 to this Agreement.  The independent assayers shall
act as an expert and not an arbitrator.  The Party whose assay is closer to the
umpire shall be the final assay.  The cost of the umpire assay shall be borne by
the Party whose assay is further from the umpire assay.

 

--------------------------------------------------------------------------------


 

In the event that the umpire assay equals the arithmetic mean of the assays, the
umpire assay shall be the final assay and the cost of such umpire assay shall be
borne equally by the Parties.

 

--------------------------------------------------------------------------------


 

Appendix 2

 

Independent Samplers and Assayers Acceptable to the Parties

 

Alfred H. Knight Int’l Ltd.

Eccleston Grange

Prescott Road

St. Helens

Merseyside WA10 3BQ England

Tel:  +44 1744 733757

Fax:  +44 1744 27062

 

Alfred H. Knight North America Ltd.

130 Tradd Street

Spartanburg, SC 29304

Tel: 864 595 1903

Fax: 864 595 1627

 

Alex Stewart (Assayers) Ltd

314 Route 22 West, Suite C

Greenbrook, NJ, 08812

Tel:         732 529 4408

Fax:        732 529 4411

 

Ledoux & Company

359 Alfred Avenue

Teaneck, NJ, 07666

Tel: 201 837 7160

Fax: 201 837 1235

 

Umpire & Control Services

359 Alfred Avenue

Teaneck, NJ, 07666

Tel: 201 837 7160

Fax: 201 837 1235

 

--------------------------------------------------------------------------------


 

Certificate of Compliance

with

Conflict Minerals and Patriot Act Anti Money-Laundering Regulations

 

Customer certifies:

 

i)                      that all the Material delivered under this contract has
been mined from the El Gallo Mine owned and operated by Customer, its affiliates
and/or subsidiaries;

 

ii)                     that none of the funds generated from the sale of its
production are used either directly or indirectly to:

                                        a) support any forms of conflict or
human rights abuses, and

                                        b) finance  illegal activities of any
sort;

 

iii)                    that, in the event the region from which the Material is
produced, or through which the Material is transported, is defined as a
conflict-affected or high-risk area by an LBMA-accepted authority, the Customer
will immediately adopt and commit to a supply chain policy for identifying and
managing risks for gold potentially from conflict-affected and high-risk areas
as outlined in the OECD Due Diligence Guidance for Minerals from
Conflict-Affected and High-Risk Areas and the associated Supplement on Gold.

 

For:

McEwen Mining Inc

 

 

 

 

 

 

 

 

/s/ Perry Ing

December 18, 2013

 

 

 

Date:

 

 

 

 

 

Chief Financial Officer

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nils Engelstad

December 18, 2013

Witnessed by:

 

 

Date:

 

 

 

 

 

 

 

 

VP General Counsel & Secretary

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
